Title: Thomas Jefferson to William H. Crawford, 11 November 1816
From: Jefferson, Thomas
To: Crawford, William Harris


          
            Dear Sir
            Poplar Forest near Lynchburg. Nov. 11. 16
          
          I recieve here, where I pass much of my time, your favor of Oct. 28. and thank you for it’s kindness. the object of my adding this to the mass of your labors in letter-reading, is lest I should have been misunderstood in my application on behalf of mr Minor I proposed him as successor to Thos J. Randolph, our collector who has resigned, or will immediately, and not as successor to mr Armstead the Assessor, as seems to have been understood by your letter. Armstead, I believe, has no intention of resigning. I will close the trouble I give you with assurances of my great esteem and respect
          Th: Jefferson
        